Citation Nr: 1103645	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  01-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for psychiatric disability 
claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 
1960.

This case was originally before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.  This matter was previously adjudicated by the 
Board in a decision dated in June 2004.  In that decision, the 
Board denied service connection for PTSD.  The Veteran appealed 
that decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in February 2006, the Court 
vacated the Board's June 2004 decision, and remanded the matter 
to the Board for development consistent with the Court's Order.  
In May 2008, the Board issued a decision that denied the 
Veteran's claim of entitlement to service connection for PTSD.  
The Veteran appealed the denial to the Court.  In December 2009, 
the Court issued a memorandum decision that vacated the May 2008 
Board decision and remanded that matter to the Board for action 
in compliance with the instructions in the memorandum decision.

The record reflects that the RO has characterized the Veteran's 
psychiatric claim as a claim for service connection for PTSD.  In 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that 
an appellant's claim for service connection for PTSD should have 
been construed more broadly by VA as a claim for service 
connection for any mental disability.  The Court noted that the 
claimant was not competent to diagnose a particular psychiatric 
disability, such as PTSD, but that he was competent to describe 
his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  The Court also noted that the evidence submitted in 
support of the claim showed that the appellant had been diagnosed 
with psychiatric disabilities other than PTSD and that these 
disabilities arose "from the same symptoms for which he was 
seeking benefits."  Id. at 9.  The Court held that, in 
construing a claim, the Board must consider any disability "that 
may reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of the claim."  Id. at 5.  The 
Board has recharacterized the Veteran's psychiatric claim 
accordingly.



REMAND

The Veteran claims that he is entitled to service connection for 
PTSD.  The evidence of record shows a current diagnosis of PTSD; 
however, the Veteran's service personnel records do not show any 
awards or decorations denoting he engaged in combat.  He did not 
serve during a period of war.  He was stationed in Korea from 
August 4, 1959, through February 5, 1960.  His military 
occupational specialty (MOS) was air policeman.  

In his May 2000 report of stressors, the Veteran stated that he 
had witnessed the aftermath of killings of Korean civilians.  He 
did not provide any specific details.  In response to development 
initiated by the Board in April 2002, the Veteran provided 
additional information about the above stressor, and that 
information was forwarded to the U.S. Joint Services Records 
Research Center (JSRRC) (formerly known as the U.S. Armed 
Services Center for Research of Unit Records).  It responded by 
indicating that no meaningful research could be conducted based 
on the information provided.  Indeed, the JSSRC confirmed that 
the Korean era records do not contain information on the killing, 
accidentally or in combat, of civilians.

As reported in a September 1999 psychiatric treatment report, the 
Veteran also recounted a stressor of having been "exposed to 
hostile fire while patrolling the border" during his tour in 
Korea.  In its Order dated in February 2006, the Court found 
that, although VA had made attempts to verify the Veteran's 
alleged stressor of having witnessed the aftermath of the killing 
of Korean civilians, no attempt had been made to verify his 
alleged stressor of having been exposed to hostile fire on the 
border between North and South Korea.  In response to the Court's 
Order, the Board's September 2006 Remand instructed that 
additional development should be undertaken to verify this 
stressor.  The Veteran responded to a request for information in 
March 2007, stating that it would be impossible to give a 
specific date or time period as hostile fire would be random.  He 
stated that he filed reports with his superiors.  The originating 
agency submitted the information provided by the Veteran to 
JSSRC, and supplemented that information with his dates of 
service in Korea, as obtained from his service personnel records.  
A negative response was received from JSSRC.  Specifically, it 
noted that its research covered "July through December 1959" 
and it was "unable to document the June 4, and October 1, 1959 
hostile activities" described by the Veteran.  

After reviewing the evidence of record, the Board denied service 
connection for PTSD in a May 2008 decision, finding that no 
stressor supporting a diagnosis of PTSD has been verified.  The 
Board further found that because of Veteran's lack of ability to 
provide more specific details that would comply with the 
guidelines provided by JSSRC, any further attempt at verification 
would be fruitless.

The December 2009 memorandum decision found that remand was 
required because the Board failed in its duty to assist.  
Specifically, VA's request for stressor verification and the 
response from JSRRC should address the entire period of the 
Veteran's service in Korea, from August 4, 1959, through February 
5, 1960.  On remand, another attempt must be made to verify the 
Veteran's alleged stressor.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The AMC/RO should undertake necessary 
action to attempt to verify the occurrence 
of the Veteran's alleged in-service 
stressor of having been exposed to hostile 
fire on the border between North and South 
Korea during his service from August 4, 
1959, through February 5, 1960.  Copies of 
the Veteran's DD Form 214, service 
personnel records, and any stressor 
statement submitted, should be sent to the 
JSRRC.  JSRRC should be requested to make 
an attempt to verify events related to the 
Veteran's claimed stressor.  If unable to 
provide such information, they should be 
asked to identify the agency or department 
that may provide such information and 
follow-up inquiries should be conducted 
accordingly.

If any source requires a specific time 
period in order to search unit records, the 
RO or the AMC should designate the time 
period from August 4, 1959, through 
February 5, 1960 (further broken down into 
smaller time increments, as necessary).  
Once received, any documents must be 
reviewed in detail for purposes of stressor 
verification and associated with the 
Veteran's claims folder.

2.  Following receipt of additional data 
from any and all sources, the RO or the AMC 
must prepare a report detailing the nature 
of any in-service stressful event(s), 
verified by the data on file, outlining the 
specific evidence corroborating that a 
stressor event in service actually 
occurred.  The report and/or determination 
relating to each of the foregoing must then 
be added to the claims file.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the requisite opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action unless he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


